Citation Nr: 0710582	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-25 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for sciatica with 
radiculopathy and mild foot drop in the right lower 
extremity.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from June 1986 to June 1989, 
and from April 1991 to October 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the RO which, 
in part, granted an increased rating to 20 percent for 
degenerative changes of the lumbosacral spine, and denied 
service connection for sciatica with radiculopathy and mild 
foot drop in the right lower extremity, associated with 
degenerative changes of the lumbosacral spine.  The veteran 
perfected an appeal only as to the issue of service 
connection for sciatica.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  It is at least as likely as not that the veteran's 
sciatica, radiculopathy, and mild right foot are neurological 
manifestations of the veteran's service-connected low back 
disability.  

CONCLUSION OF LAW

The veteran's sciatica with radiculopathy and mild foot drop 
in the right lower extremity is proximately due to or the 
result of the service-connected low back disability.  38 
U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the claim, a letter dated in 
October 2004, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was required to 
substantiate his claim, which information and evidence, if 
any, that he was to provide VA and which information and 
evidence that VA would attempt to obtain on his behalf, and 
that VA would assist him in obtaining evidence, but that it 
was ultimately his responsibility to provide VA with any 
evidence pertaining to his claim, including any evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2006); see also 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  Additionally, 
secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Analysis

The veteran contends that the neurological symptoms in his 
right lower extremity are causally related to his service-
connected low back disability and should be assigned a 
separate rating for nerve damage.  

In the instant case, the veteran was granted service 
connection for degenerative changes of the lumbosacral spine 
based on treatment for chronic back problems in service and 
x-ray evidence of degenerative disc disease at L4-5 and L5-S1 
on VA examination in January 1999.  At that time, the veteran 
did not demonstrate any objective neurological manifestations 
of intervertebral disc syndrome or significant symptoms 
lumbosacral strain so as to warrant a compensable evaluation 
under either Diagnostic Code (DC) 5293 or DC 5295, 
respectively.  Therefore, by rating action in February 1999, 
the RO assigned a 10 percent evaluation under DC 5292, based 
on functional limitation of motion.  Since that rating 
decision, the regulations pertaining to evaluating 
disabilities of the spine were amended twice.  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (2006).  

Note (2) to that provision of the rating code provides that 
when evaluating on the basis of chronic manifestations, VA is 
to evaluate the orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic 
code(s) and evaluate the neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code(s).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, lumbosacral strain will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2006).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide that VA is to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Here, the evidence clearly demonstrates that the veteran has 
neurological abnormalities, manifested by extensor hallucis 
longus weakness, mild right foot drop, and decreased 
sensation along the L5 nerve root distribution, which a VA 
examiner has associated with degenerative disc disease at L5-
S1.  Additionally, the veteran was diagnosed by VA with 
degenerative disc disease at L4-5 and L5-S1, and granted 
service connection the low back disability in 1999.  Although 
the VA physician who examined by the veteran in October 2004 
was under the impression that since these symptoms did not 
manifest until many years after service and arose during the 
course of the veteran's civilian employment, they should be 
considered unrelated to the service-connected low back 
disability.  However, as a physician, he is not competent to 
offer a legal opinion on this matter.  Moreover, his opinion 
was based on the mistaken belief that the veteran did not 
have any back problems or seek any treatment until the onset 
of back pain at work.  The veteran disputed that assertion 
and provided evidence showing numerous dates of treatment by 
a private chiropractor prior to the onset of his current 
symptoms.  Furthermore, there is no evidence that the veteran 
sustained any specific intercurrent injury nor is there any 
objective evidence of additional organic disability.  In 
fact, in a subsequent addendum report in February 2005, the 
examiner pointed out that degenerative disc disease does not 
improve with time and, if anything, it would be expected to 
worsen over time.  

In any event, the veteran is service connected for 
degenerative changes of the lumbosacral spine and has 
demonstrated additional neurological manifestations which 
have been attributed to the site of the diseased disc for 
which service connection has already been established.  
Accordingly, service connection for sciatica with 
radiculopathy and mild foot drop in the right lower extremity 
is warranted.  


ORDER

Service connection for sciatica with radiculopathy and mild 
foot drop in the right lower extremity, is granted.  




		
	FRANK FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


